Motion by respondent Nazwin Associates, Inc., granted and appeal dismissed upon the ground that the appeal has not been timely taken. Where the order of the Appellate Division is final, the appeal lies only from that paper and not from the judgment subsequently entered thereon (CPLR 5611; Storch v. Moritsky, 17 N Y 2d 917), and the last sentence of CPLR 5512 (subd. [a]) is not intended to save a late appeal.
Motion by plaintiffs denied on the basis of O’Brien v. City of New York (6 A D 2d 63) with leave to renew upon the oral argument.